Citation Nr: 1545170	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  03-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular disability.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for a cardiovascular disability.  In March 2003, the Veteran testified before the Board at a hearing held at the RO.  A transcript of that hearing is of record.

In August 2004, the Board remanded the case for further development.  In an April 2007 decision, the Board denied service connection for a cardiovascular disability.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in an August 2008 Order, the Court remanded the case for readjudication in accordance with the Joint Motion.  In October 2009, the Board remanded the case for further development.

In a September 2011 decision, the Board again denied the claim.  The Veteran appealed that Board decision to the Court.  Pursuant to a Joint Motion for Remand, in a February 2012 Order, the Court remanded the case for readjudication in accordance with the Joint Motion.  In January 2013, the Board remanded the case for further development.  In May 2015, the Board remanded the case for issuance of a supplemental statement of the case.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The probative evidence of record shows that the Veteran's cardiovascular disability did not have its onset in active service or manifest to a compensable degree within a year after separation from service and it is not otherwise shown to be related to active service.



CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board notes that complete notice was not issued prior to the initial adjudication by the RO in December 2001.  However, an August 2004 letter notified the Veteran of the criteria for establishing service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The claim was thereafter readjudicated in December 2006.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board notes that the Veteran was not notified of how VA determines disability ratings and effective dates.  However, as the claim for service connection is being denied, no disability rating or effective date will be assigned.  Thus, there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in August 2006 to ascertain the nature and etiology of any cardiovascular disability.  As the rationale for the opinion contained in that report was not complete, the Board requested another opinion.  VA provided the Veteran with another examination in November 2009 and December 2009.  The opinion in the November 2009 report was deemed misstated by the examiner and the rationale for the opinion in the December 2009 report was not complete.  Thus, the Board requested a new examination which was provided in February 2013.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  A relevant opinion with supporting rationale was provided.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  The Board notes the Veteran's assertion that that examiner was biased.  However, the Board finds no evidence to support the contention of bias in the report.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The service medical records show that the Veteran was treated for complaints of chest pain in October 1980.  Following a clinical evaluation and an EKG, which was within normal limits, gastritis was diagnosed.  In November 1982, he was admitted to a service department hospital with complaints of chest pain of approximately one month duration with pain usually occurring when he was resting, and lasting more than an hour.  Physical examination and laboratory testing, to include an EKG and enzymes, were within normal limits, exclusive of mild tenderness under the left anterior fifth and sixth rib area.  A cardiac stress test indicated a normal maximum heart rate.  Costochondritis was the discharge diagnosis.  When evaluated in May 1984 for further complaints of chest pain, it was noted that recent EKG and chest x-rays were negative.  The Veteran's treating physician, in providing a diagnostic impression that the Veteran had a probable increased risk for atherosclerotic heart disease, observed that the Veteran had a family history of myocardial infarctions, and that he was a heavy smoker.  On March 1985 retirement examination, a clinical evaluation of the heart and vascular system found no abnormalities.  

Post-service medical records show that the Veteran was diagnosed with coronary atherosclerotic heart disease in November 1989.  He had been referred for a thallium stress test but, because of severe right hip claudication, an oral Persantine thallium scan was performed and that was positive for marked inferior ischemia.  Subsequent catheterization revealed a normal left system but a large right coronary artery with a 95 percent mid stenosis.  In a November 1989 letter, the physician who performed the Persantine thallium scan noted that the Veteran developed significant right hip claudication at an early level of exercise without angina or EKG changes and, much to his surprise, the Veteran had a large ischemic defect involving the whole inferior and lateral wall of the heart.

The Veteran was afforded a VA general medical examination in April 1990.  He reported the following history.  In 1982 he had chest pain which he thought was due to indigestion and went to the hospital where he underwent a treadmill test and was told it was due to pericarditis.  He had chest pain a second time in 1984 when he underwent a treadmill test and was told there were no abnormalities.  He developed chest pain with numbness in the left arm in November 1989 when he underwent a treadmill test and cardiac catheterization which showed blockage in one of the arteries and so he underwent an angioplasty.  He was diagnosed with coronary atherosclerosis.

On a VA heart examination in July 2002, the Veteran reported a history of chest pain in 1980 that was atypical of angina and thought to be due to gastritis.  He also reported an episode of chest pain in 1982 that was thought to be costochondritis and again in 1985 when he had a normal EKG.  He was diagnosed with coronary artery disease in 1989.  Upon examination, the Veteran was diagnosed with generalized atherosclerosis, cerebral, coronary and iliofemoral and chest pain due to coronary artery disease, and atypical chest pain at rest.  The examiner opined that the Veteran had atypical chest during service that occurred at rest and was unrelated to his coronary artery disease.

In an April 2003 letter, the Veteran's private physician reported viewing the Veteran's service medical records which indicated that on several occasions the Veteran presented with complaints of atypical chest pain, the symptoms of which were similar to what he presented with when coronary disease was diagnosed objectively.  The physician opined that the Veteran's chest pain at that time could have been related to coronary artery disease, although it was never diagnosed objectively while on active duty.

In August 2004, the Board remanded the claim for a VA examination and opinion as to whether it is as likely as not that any diagnosed cardiovascular disability had its origin during active service or was otherwise related to service.  The examiner was also requested to consider the April 2003 private opinion.

At an August 2006 VA cardiology examination, the Veteran was diagnosed with a history of arteriosclerotic heart disease, status post myocardial infarctions.  The examiner opined that the Veteran started experiencing occasional episodes of severe chest pain during service and, considering the family history of heart disease, the pathology of his illness likely began during his thirties.  However, the examiner did not discuss whether the Veteran's coronary artery disease was related to his period of active service, as the Veteran was in active service when in his thirties, nor did the examiner discuss the April 2003 private opinion.  Thus, in October 2009, the Board again remanded the claim for a VA examiner to discuss the private opinion and opine as to whether the Veteran's cardiovascular disability was related to service.  

At a November 2009 VA respiratory diseases examination, the claims file was unavailable.  The Veteran complained of chest pain at rest intermittently with an unpredictable pattern.  Risks for coronary artery disease included a nearly 50-pack year smoking history, hypertension, and elevated cholesterol.  He was diagnosed with atherosclerotic coronary artery disease with three myocardial infarctions and percutaneous interventions that the examiner opined was at least as likely as not caused by or a result of military service.  However, that opinion was unsupported by any rationale.

In December 2009, the Veteran was provided a VA heart examination by the above November 2009 VA examiner, who conducted a full review of the claims file and clarified that the prior opinion had been misstated and indicated that it was not her opinion.  The examiner noted that objective data available during service included an exercise stress test which did not reveal any significant abnormality or indicate a diagnosis of atherosclerotic coronary artery disease, and none of the evaluations for chest pain and myocardial infarction revealed a diagnosis of coronary artery disease during service or within a year of discharge.  The examiner thus opined that the Veteran's cardiovascular ischemic heart disease and atherosclerotic coronary artery disease were less likely than not related to his complaints of chest pain during active service, based on the rationale that the disease was not diagnosed during or within one year of separation from service.

However, the examiner did not discuss the November 1989 letter which noted that the Veteran developed significant right hip claudication at an early level of exercise without angina or EKG changes and was found to have a large ischemic defect of the whole inferior and lateral wall of the heart.  Thus, in January 2013, the Board again remanded the claim for a VA examination and opinion as to whether the Veteran's cardiovascular disability was related to service.  

At a February 2013 VA heart conditions examination, the examiner noted that the Veteran had his first PCI (percutaneous coronary intervention) in 1989 and records indicated that he had a recent onset of exertional arm tingling and chest pain, which quickly resolved with rest.  The examiner noted that a nuclear stress test was positive and catheterization revealed a significant lesion and PTCA (percutaneous transluminal coronary angioplasty) was performed.  The examiner noted that the Veteran had a myocardial infarction and repeat PCI in 1994 and another PCI in 1999.  The examiner noted that the Veteran had not had further cardiac interventions since that time.  The examiner observed that the Veteran had been evaluated on several occasions during service for chest pain felt to be atypical in character for angina, noting that the Veteran did not have exertional chest pain.  The examiner also observed that near retirement the Veteran had an exercise stress test, exercising 10.5 minutes with no evidence of ischemia, and was thus a negative test for ischemia.  The examiner further observed that the Veteran had not been diagnosed with coronary disease within a year of his separation from the military.  The examiner attributed the etiology of the Veteran's cardiovascular disability to tobacco use, a family history of coronary disease, hypertension, and elevated lipids.  

The examiner then opined that the Veteran's cardiovascular disability was not incurred in or caused by active service.  The examiner noted that the Veteran was evaluated on more than one occasion during service for symptoms of chest pain which were atypical for ischemia.  The examiner observed that the Veteran was evaluated for angina and coronary artery disease during service, including undergoing a stress test, which was negative, and numerous EKGs, which never showed any changes during chest pain.  The examiner explained that EKGs during ischemia usually show characteristic changes which resolve when the ischemia resolves, whereas non-cardiac chest pain does not cause changes on EKG.  The examiner noted that during the stress test, the Veteran exercised for 10.5 minutes to a high level of METS, which increased the predictive value of the stress test.  The examiner observed that the Veteran was diagnosed with coronary artery disease some five years later.  The examiner noted that the Veteran's 1989 evaluation was prompted by a recent onset of exertional chest and arm symptoms which resolved with rest.  The examiner observed that exertional chest symptoms resolving with rest are characteristic of coronary ischemia and the Veteran did not report them during service.  The examiner noted that although lay statements can be helpful in verifying symptoms in the past, they do not hold additional value in evaluating medical problems such as chest pain when evaluations such as EKGs and stress tests have been performed.  The examiner also noted that in 1989, the Veteran had such significant claudication that he was unable to exercise to an adequate level for a stress test, unlike five years earlier during service when he was able to exercise for 10.5 minutes.  The examiner stated that clearly the Veteran developed significant peripheral vascular disease and significant coronary stenosis in the five years since the prior stress test in service.  With respect to the April 2003 private opinion that the Veteran's coronary artery disease could have been present during service, the examiner agreed that it was theoretically possible, but the medical facts did not make that conjecture as likely as not.  

Considering the evidence of record, the Board notes that there are differing opinions as to whether the Veteran's coronary artery disease had its onset in or is related to active service.  

The April 2003 letter shows the private physician's opinion that the Veteran's chest pain in service could have been related to coronary artery disease.  The rationale was that the service medical records showed that on several occasions the Veteran presented with complaints of atypical chest pain, the symptoms of which were similar to those he presented with after service when coronary artery disease was diagnosed.  

However, the February 2013 VA examiner opined that the Veteran's coronary artery disease was not incurred in or caused by service.  The rationale was that while the Veteran complained of chest pain in service, he was able to exercise for over ten minutes on a treadmill.  After service in 1989, he complained of exertional chest and arm symptoms which resolved with rest and he was unable to complete the stress test due to claudication from underlying cardiovascular disease.  The examiner noted that exertional chest symptoms that resolve with rest are characteristic of coronary ischemia and the Veteran did not report them in service.  

After consideration, the Board finds the February 2013 VA examiner's opinion to be of greater probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  First, the phrasing of the private physician's opinion is speculative in nature.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  That was also noted by the VA examiner who acknowledged that the opinion was theoretically possible, but that the medical evidence of record did not make the proposition as likely as not.  Second, the rationale for the private physician's opinion is flawed.  The physician observed that the Veteran's complaints of atypical chest pain in service were similar to those he presented with after service when he was diagnosed with coronary artery disease.  While the symptoms were similar, there is one critical difference, as noted by the VA examiner, that of exertional chest pain resolving with rest.  As indicated by the VA examiner, the symptom of exertional chest pain resolving with rest is diagnostic of coronary artery disease.  Also as noted by the examiner, the service medical records did not show complaints of exertional chest pain or associated arm symptoms.  Rather, they showed complaints of chest pain that usually occurred at rest.  

The Board finds the VA examiner's opinion, based on the facts of this case and supported by sound rationale, to be of greater probative value.  Thus, the Board finds that the probative evidence of record shows that the Veteran's cardiovascular disability did not have its onset in active service and it is not related to active service.  With no objective evidence of coronary artery disease within one year following discharge from active service, and a history of a recent onset of exertional chest with left arm numbness five years after discharge from service in November 1989, the Board also finds that the Veteran's cardiovascular disability did not manifest to a compensable degree within a year thereafter.

The Board notes that a lay person is competent to give evidence about observable symptoms such as chest pain and shortness of breath.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in this case, the in-service complaints of chest pain were attributed to non-cardiovascular causes by medical professionals.  The Veteran has dated the onset of exertional chest pain and shortness of breath to after separation from service, and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, he is not competent to address etiology.  The probative medical evidence shows that his cardiovascular disorder did not have its onset in service or manifest to a compensable degree within a year after discharge.

The Board also notes that the Veteran received the Vietnam Service Medal during service.  Furthermore, he has been diagnosed with ischemic heart disease.  With regard to disabilities that may be attributed to exposure to herbicides, for Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain listed diseases based on exposure to herbicides, such as ischemic heart disease, that become manifest within to a compensable degree after service.  38 U.S.C.A. § 1116 (West 2015); 38 C.F.R. §§ 3.307, 3.309(e) (2015)

However, the evidence shows that the Veteran was stationed in Thailand, not in the Republic of Vietnam.  The evidence of record does not show that he visited the Republic Vietnam during service.  Furthermore, the evidence does not show that his official duties were near the base perimeter at U-tapao Royal Thai Air Force Base, such that herbicide exposure could be presumed.  The evidence does not otherwise show exposure to herbicides during service, and the competent medical evidence of record does not attribute the Veteran's cardiovascular disability to exposure to herbicides.  Therefore, the Board finds that service connection for ischemic heart disease is not warranted based on presumptive service connection due to herbicide exposure during service.

In conclusion, the Board finds that service connection for a cardiovascular disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cardiovascular disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


